Citation Nr: 1550923	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


Entitlement to service connection for cause of death. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1940 to June 1967.  The Veteran died in May 2011.  The appellant claims as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing on this matter was held before the undersigned Veterans Law Judge in October 2015.  A copy of the hearing transcript has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant appeals the denial of entitlement to service connection for cause of death.  The Veteran died in May 2011.  His death certificate lists the immediate cause of death as coronary artery disease.  Depression, hypertension and prostate cancer were listed as significant conditions contributing to death but not related to the cause of death.  

At the time of his death, the Veteran was service connected for postoperative residuals of a total left knee replacement, traumatic arthritis of the right knee, blood clots of left and right lower extremities, tinnitus, duodenitis, bilateral hearing loss, nasal bone fracture residuals, postoperative residuals of bilateral inguinal hernias, and for removal of lipomas of the right forearm, left hip and abdomen.  The Veteran's combined evaluation for his service connected disabilities was 90 percent.  

The appellant claims that the Veteran's service connected blood clots were a contributory cause of death, and that a "combat incurred" psychoneurosis led to his hospitalization and treatment at the Augusta, Georgia (Charlie Norwood) VA Medical Center which could have also been contributory to his cause of death.  The Board notes that during the Veteran's lifetime he was not service connected for any psychiatric disorder, and there is no evidence that he ever served in combat.

In May 2011, an attending physician and social worker from the Augusta VA Medical Center stated that the Veteran had been a resident of the Community Living Center of their facility from June 2009 until his death in May 2011.  They stated that the Veteran's death could have been related to his service connected post phlebitic syndrome as he was being treated for a deep vein thrombosis at the time of his death. 

The May 2011 opinion is speculative at best given the use of the words "could."  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  In light of the appellant's assertions and the May 2011 opinion, however, the Board finds that a remand is warranted to obtain addressing the relationship between the cause of the Veteran's death and all of his service connected disorders.  Furthermore, as it is shown that the Veteran was treated at the Augusta VA Medical Center from 2009 until his 2011 death these records should be obtained and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA outpatient treatment records from the Augusta VA Medical Center which pertain to the Veteran's service connected disorders, as well as any records which pertain to care for lower extremity blood clots, a phlebitic syndrome, deep vein thrombosis, and coronary artery disease.  Further, ask the appellant to authorize VA to obtain any outstanding and relevant private treatment records pertaining to the Veteran's service connected disabilities.  All attempts to procure such records must be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2.  Thereafter, a VA medical opinion should be obtained from a vascular specialist to determine the cause of the Veteran's death.  Access to VBMS and Virtual VA should be made available to the reviewing physician.  The reviewing physician must opine whether it is as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service connected disabilities to include blood clots of left and right lower extremities either singly or collectively contributed substantially or materially to death.  This must include consideration of any medication taken to treat the Veteran's service connected disabilities.  The examiner should review all the evidence of record and specifically address the May 2011 statement from the Augusta VA Medical Center.  A complete rationale must be provided for all opinions rendered.  
 
3.  The AOJ must ensure that the medical opinion report complies with this remand and the questions presented in the request.  If the report is insufficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.
 
4.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




